Case 9:18-cv-80176-BB Document 268 Entered on FLSD Docket 08/16/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative of the        CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                  Plaintiffs,

   v.

   CRAIG WRIGHT,

                  Defendant.


    NOTICE OF FILING EXHIBITS USED BY PLAINTIFFS AT JUNE 28, 2019 SHOW
                             CAUSE HEARING
         Plaintiffs provide notice that they are filing the exhibits that Plaintiffs admitted into

  evidence along with the demonstratives used by Dr. Matthew Edman at the August 5, 2019 Show

  Cause Hearing in front of the Honorable Bruce Reinhart at the Paul G. Rogers U.S. Courthouse in

  West Palm Beach, Florida. Plaintiffs attach these exhibits and demonstratives to this filing.

  Dated: August 16, 2019                               Respectfully submitted,

                                                       s/ Velvel (Devin) Freedman
                                                       Velvel (Devin) Freedman, Esq.
                                                       ROCHE FREEDMAN LLP
                                                       200 S. Biscayne Blvd.
                                                       Suite 5500
                                                       Miami, Florida 33131
                                                       vel@rochefreedman.com


                                                       Kyle W. Roche, Esq.
                                                       Admitted Pro Hac Vice
                                                       ROCHE FREEDMAN LLP
                                                       185 Wythe Avenue F2
                                                       Brooklyn, New York 11249
                                                       kyle@rochefreedman.com
Case 9:18-cv-80176-BB Document 268 Entered on FLSD Docket 08/16/2019 Page 2 of 2



                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 16, 2019, a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
